Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weingartner et al. (US 2015/0123659 A1), hereinafter referred to as Weingartner.	With reference to claim 1, Weingartner teaches A method for correcting a magnetic resonance imaging error using a heart rate interval, comprising: 	measuring T1 of a stand-alone phantom for correcting the error (¶0051); 	obtaining a T1 map generated by mapping a recovery time according to a reference recovery rate of protons in heart tissues of a subject inverted by a radio frequency (RF) pulse in pixel units into a two-dimensional space (¶0049-0050); 	calculating a correction function based on the measured T1 of the phantom (¶0051); and 	correcting an error of the T1 map based on the calculated correction function (¶0051).
With reference to claim 2, Weingarter further teaches the measuring of the T1, first T1 of the phantom is measured using a modified look-locker inversion recovery (MOLLI) sequence, and second T1 of the phantom is measured using an inversion recovery turbo spin echo and a MOLLI sequence (¶0069).	With reference to claim 9, Weingartner teaches An apparatus for correcting a magnetic resonance imaging error using a heart rate interval, comprising: 	a T1 measuring unit measuring T1 of a stand-alone phantom for correcting the error (¶0051);	 a T1 map obtaining unit obtaining a T1 map generated by mapping a recovery time according to a reference recovery rate of protons in heart tissues of a subject inverted by a radio frequency (RF) pulse in pixel units into a two-dimensional space (¶0049-0050); 	a correction function calculating unit calculating a correction function based on the measured T1 of the phantom (¶0051); and 	an error correcting unit correcting an error of the T1 map based on the calculated correction function (¶0051).	With reference to claim 10, Weingartner further teaches  the T1 measuring unit measures first T1 of the phantom using a modified look-locker inversion recovery (MOLLI) sequence, and measures second T1 of the phantom using an inversion recovery turbo spin echo and a MOLLI sequence (¶0069).
With reference to claim 17, Weingartner teaches a computer-readable recording medium in which a computer program for executing the method for correcting a magnetic resonance imaging error using a heart rate comprising: 	measuring T1 of a stand-alone phantom for correcting the error (¶0051); 	obtaining a T1 map generated by mapping a recovery time according to a reference recovery rate of protons in heart tissues of a subject inverted by a radio frequency (RF) pulse in pixel units into a two-dimensional space (¶0049-0050); 	5Application No. 17/464,864Docket No. P210774US00 calculating a correction function based on the measured T1 of the phantom (¶0051); and 	correcting an error of the T1 map based on the calculated correction function (¶0051).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "in the calculating of the correction function, a first correction function is calculated through multiple polynomial regression based on reference T1 and the second T1 of the phantom, and the reference T1 is a ground-truth that becomes a reference of the measured T1 of the phantom" in combination with the remaining claim elements as set forth in claims 3-8 and 18.	The prior art does not disclose or suggest the claimed "correction function calculating unit calculates a first correction function through multiple polynomial regression based on reference T1 and the second T1 of the phantom, and the reference T1 is a ground-truth that becomes a reference of the measured T1 of the phantom" in combination with the remaining claim elements as set forth in claims 11-16 and 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robson et al. (US 2019/0328310 A1) teaches a correction method for magnetic resonance T1-mapping of visceral organs in the presence of elevated iron and elevated fat levels, and in the presence of off-resonance frequencies. 
Piechnik et al. (US 2012/0078084 A1) teaches systems and methods for shortened look locker inversion recovery (SH-MOLLI) cardiac gated mapping of T1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852